Citation Nr: 0938305	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for left ear hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from December 1969 
to November 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO denied a claim for 
service connection for "bilateral hearing loss claimed 
secondary to head injury."  

Although the RO rating decision referred to the Veteran's 
claim as secondary, the Veteran is not service-connected for 
residuals of a head injury; he is currently service connected 
for tinnitus and anosmia.  The Board recognizes the Veteran's 
claim for service connection for bilateral hearing loss as a 
direct service connection claim.  

In September 2008, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of the hearing 
has been associated with the file.  


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, sensorineural 
hearing loss of the right ear had its onset during active 
military duty.  

2. The Veteran did not exhibit impaired hearing of the left 
ear in service or a sensorineural left ear hearing loss 
within the first post service year, and current left ear 
hearing loss is not associated in any way with his active 
military duty.  


CONCLUSIONS OF LAW

1. Right ear sensorineural hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).  
2. Left ear hearing loss was not incurred or aggravated in 
service and left ear sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In an April 2006 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has been able to participate effectively in the 
processing of his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given a 
VA examination in July 2006.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for sensorineural hearing loss may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

III. Factual Background

The Veteran's September 1969 enlistment examination shows the 
following results from an audiogram: 




HERTZ



	500	
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
0
5
N/A
10

The Veteran reported ear, nose and throat trouble.  The 
physician's summary cited "colds" as an explanation.  

A March 1971 service treatment emergency room (ER) record 
showed the Veteran was "knocked out-bleeding from ear."  
He reportedly was boxing and fell against a concrete floor.  
He suffered a "questionable loss of consciousness" and bled 
from the right ear.  In the ER, he started throwing up.  
Radiographic records (X-rays) showed no fractures.  Physical 
examination revealed fresh bleeding from right ear canal.  
Bleeding from the right ear stopped the second day from 
hospitalization.  Three days after the incident, the right 
ear canal was cleaned of blood clots and the tympanic 
membrane was intact with hematotympanum.  There was a small 
laceration of the right ear canal.  The Veteran was 
discharged a full week after he was admitted to a light duty 
profile.  The final diagnoses were right basilar skull 
fracture, laceration of the right ear canal and a cerebral 
concussion.  The Veteran's response to treatment and 
condition on discharge were good.  

A May 1971 audiogram showed the following results:  




HERTZ



	500	
1000
2000
3000
4000
RIGHT
30
25
25
N/A
25
LEFT
20
15
20
N/A
25

At the Veteran's October 1971 discharge examination no 
audiogram was taken.  

At a February 1973 VA examination, the Veteran reported his 
March 1971 skull fracture due to fall in boxing match.  He 
stated he lost his sense of smell and taste.  He also 
complained of ringing in his right ear, dizziness, a 
"stopped up nose" and headaches.  He received a special 
ear, nose and throat examination.  His history was recorded.  
Physical examination showed that the external auditory canals 
were normal and that drum membranes were intact.  A 
conversational voice test was 20 feet bilaterally.  The 
diagnosis was no gross hearing loss.  In a separate 
neuropsychiatric examination, he was diagnosed with anosmia.  

At a January 1977 ear, nose and throat VA examination, the 
Veteran complained of anosmia and constant tinnitus in his 
right ear.  His history was noted.  Examination showed 
external auditory canals were normal.  The right ear drum had 
a central scar and the left drum was normal.  Conversational 
voice tests were 20 feet bilaterally.  "No gross hearing 
loss was noted."  He was diagnosed with a scar of the right 
drum membrane secondary to basal skull fracture.  

A December 2005 private ear, nose and throat record showed 
audiogram results for both ears.  The right ear showed severe 
sloping to profound sensorineural hearing loss.  For the left 
ear, moderately severe sloping to severe sensorineural 
hearing loss was found.  The same month, a private magnetic 
resonance imaging (MRI) scan of the internal auditory canal 
was taken.  The internal auditory canal was normal.  

In January 2006, a private medical record noted that the 
Veteran "already lost right hearing 35 years ago" and had 
experienced "sudden hearing loss left ear-three years 
ago."  A notation on the record shows that two months ago 
sudden sensorineural hearing loss of the left ear was 
noticed; also the Veteran was taking steroids for two weeks.  
The impression was right ear sensorineural hearing loss of a 
long duration and left ear "Idio[pathic] sudden 
sensorineural hearing loss" related to steroids.  

A July 2006 VA examination audiology report shows the Veteran 
reported bilateral hearing loss, with hearing worse in the 
right ear.  He recounted his boxing incident and stated that 
right and left ear hearing loss had gotten progressively 
worse over the years.  He said that in November 2005 his left 
ear "went out on him" over a three week period.  The 
Veteran reported serving as a radio operator while in service 
and denied a history of occupational or recreational noise 
exposure.  He also denied a medical, family and ototoxic drug 
history of hearing loss.  An audiogram was taken:  




HERTZ



	500	
1000
2000
3000
4000
RIGHT
90
95
100
105
105+
LEFT
85
85
80
80
75

Speech discrimination scores were 94% for the right ear and 
98% for the left ear.  

The diagnosis was flat severe to profound hearing loss in the 
right ear and a flat severe hearing loss in the left ear.  
"The type of hearing loss could not be determined due to a 
masking dilemma bilaterally."  Word recognition scores were 
excellent bilaterally.  The claims file, including service 
treatment records and past VA examinations were reviewed in 
detail.  It was noted that there were no complaints of 
hearing loss in the service treatment records.  Normal 
hearing was noted bilaterally from 500 to 4000 hertz at all 
ratable frequencies in May 1971, two months after the skull 
fracture.  The examiner opined: 

Since the veteran attributes his hearing problems 
to the skull fracture, but evidence revealed that 
his hearing was intact bilaterally at all ratable 
frequencies after the accident as well as grossly 
intact in 1973 and 1977, almost 6 years following 
the accident, it is my opinion that it is NOT at 
least as likely as not that hearing loss is 
related to military service.  

Several lays statements were submitted by the Veteran.  In an 
undated statement, the Veteran's sister related that when he 
came home after service he had noticeably lost his senses of 
taste, smell and hearing.  All progressively worsened over 
the years.  It was well known in the family that one had to 
speak loudly when talking to the Veteran.  A September 2008 
statement from the Veteran's friend (N.L.) explains that she 
has been good friends with the Veteran since 1962.  Before he 
was in the service, the Veteran had no problems with his 
hearing.  After service, he has consistently reminded people 
he cannot hear out of his right ear and turns his head to the 
left so people could speak into his left ear.  The Veteran's 
coworker also submitted a statement from the same month.  He 
has known the Veteran since grade school.  He worked with the 
Veteran before and after service.  After they both returned 
from their respective tours of service, the Veteran started 
to complain he couldn't hear out of his right ear.  "In 
order for him to hear me now, I have to yell at him."  



IV. Analysis

The Veteran contends in his February 2006 claim that his 
hearing loss was due to an injury received in service.  At 
the September 2008 hearing, he stated that when he woke up in 
the hospital after the boxing incident he had a headache and 
he had trouble hearing (Transcript, p 5).  He also had 
trouble after he returned home and started driving again 
(Transcript, p 5-6).  He stated he "went deaf" in his right 
ear over the years (Transcript, p 6-7) and started wearing 
hearing aids a couple of years prior to the hearing after his 
wife pestered him about it (Transcript, p 7).  He also 
started noticing problems with his left ear at the time.  Id.  
The Veteran stated he didn't notice problems hearing with his 
left ear "until about maybe three years ago." (Transcript, 
p 13.)  He stated his noise exposure was limited to boating 
and possibly when he works on construction sites (Transcript, 
p 14).  

	A. Right ear hearing loss 

Resolving doubt in the Veteran's favor, the Board finds that 
the Veteran's right ear sensorineural hearing loss is related 
to his service.  Although the September 1969 and May 1971 
audiograms show a fluctuation of hearing in service, they do 
not show hearing loss satisfying 38 C.F.R. § 3.385.  However, 
he had an in-service occurrence of damage to the right ear 
drum and current hearing loss is measurably greater on the 
right side.  

Current hearing loss for VA purposes under 38 C.F.R. § 3.385 
was found at the July 2006 VA examination.  Also, the January 
1977 VA examination noted a scar of the right ear drum.  The 
February 1973 and January 1977 VA examinations did not take 
audiograms of the Veteran's hearing, although they did note 
he was able to hear conversation from 20 feet away with both 
ears.  The July 2006 VA examiner did not discuss the 
Veteran's right ear drum scar.  As a result, the Board finds 
the evidence is at least in equipoise and warrants a grant of 
service connection for right ear hearing loss.  



	B. Left ear hearing loss 

The Board finds that service connection for the Veteran's 
current left ear hearing loss is not warranted.  VA relies in 
part on the July 2006 examiner's opinion in coming to this 
conclusion.  In service, the September 1969 and May 1971 
audiograms collectively show some fluctuation of left ear 
hearing in service, but not a hearing loss for VA 
compensation purposes.  The Veteran's current right ear 
hearing loss, measured at the July 2006 VA examination, 
demonstrates that the right ear is far more impaired than his 
left ear.  Unlike the right ear, there is no showing of 
damage to the left ear drum while in service and there was no 
scarring shown of the left ear drum.  

While the Veteran's left ear currently meets the VA 
disability standards for hearing loss under 38 C.F.R. 
§ 3.385, no nexus has been shown demonstrating a relationship 
between the left ear hearing loss and service.  There is no 
medical opinion in the file supporting a nexus of the left 
ear hearing loss to service.  As the July 2006 examiner 
mentioned in the report, there were no complaints of left ear 
hearing loss in the service treatment records.  

By the Veteran's admission, there is no showing of continuity 
of symptoms after service, as required by 38 C.F.R. 
§ 3.303(b).  The Veteran stated he didn't notice problems 
hearing with his left ear "until about maybe three years 
ago" at the September 2008 Board hearing (Transcript, p 13) 
and at a private January 2006 appointment.  The lay 
statements tend to support this statement; his sister stated 
hearing loss has been progressive over the years, the 
Veteran's friend (N.L.) said he would turn his head to hear 
out of his left ear (which was always better than his right), 
and the Veteran's coworker (B.L.) stated that the Veteran 
would complain about his right, not his left, ear.  

Additionally, there was no occupational or recreational noise 
exposure reported by the Veteran at the July 2006 VA 
examination, but at the September 2008 Board hearing he 
stated his noise exposure included boating and construction 
site work (Transcript, p 14).  A January 2006 private medical 
record related at least a temporary hearing loss of the left 
ear to the use of steroids.  The weight of the evidence is 
against the claim for service connection for left ear hearing 
loss.  

The Veteran does not assert that his hearing loss manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service and no evidence supports 
that it began in such a timeframe.  As a result, the 
presumption is not applicable.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

It follows that a clear preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss.  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


